Citation Nr: 1637012	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  05-06 609A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1977 to March 1985.  He also had service in the U.S. Naval Reserve and the Army National Guard of New Jersey, to include periods of active duty for training from February 1976 to May 1976, and from February 1977 to August 1977.  Due to the character of his discharge from his second period of service in the Navy, eligibility for VA benefits based on active duty from September 22, 1981, to March 14, 1985, is precluded.

This matter originally came to the Board of Veterans' Appeals (Board) in October 2008, on appeal from a June 2000 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The RO determined, in pertinent part, that new and material evidence had not been received in order to reopen a claim for service connection for bipolar disorder.

Upon review, the Board found that the Veteran's claim was best viewed as a new claim, rather than as a claim to reopen.  The Board expanded the claim to include acquired psychiatric disorders other than bipolar disorder and remanded the matter to the agency of original jurisdiction (AOJ) for further development and adjudication on the merits.  Additional remands were issued in June 2013 and August 2014.  On each occasion, after taking further action, the AOJ denied the claim and returned the case to the Board.

The Board notes that, although another issue has been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed by the Veteran in August 2013, the representation of the Veteran's private attorney is limited to the sole issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  Accordingly, this decision is limited to that issue.   The other issue on appeal will be addressed in a separate decision.




FINDINGS OF FACT

1.  The Veteran suffers from an acquired psychiatric disorder, best characterized as bipolar disorder.

2.  It is at least as likely as not that the Veteran's bipolar disorder had its onset during his first period of active duty in the Navy from September 21, 1977, to September 21, 1981.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for an acquired psychiatric disorder (best characterized as bipolar disorder) have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In the present case, there is no dispute that the Veteran suffers from an acquired psychiatric disorder.  The disorder has at times been diagnosed as a depressive disorder.  See, e.g., VA treatment record dated in March 2008 (setting out a diagnosis of major depressive disorder).  However, his care providers and examiners now appear to agree that the condition is best characterized as bipolar disorder.  See, e.g., VA examination report dated in July 2013; letter from Veteran's treating VA psychiatric nurse practitioner dated in February 2015.

As to the nexus, or link, between bipolar disorder and service, one VA examiner has opined that a connection between the two cannot be made without resort to speculation.  See VA examination report dated in July 2013, with addendum dated in October 2015.  However, another medical professional has opined that such a connection does, in fact, exist.

Specifically, the Veteran's treating VA psychiatric nurse practitioner has opined that, based on review of the record, including the Veteran's service records, the Veteran first began to exhibit symptoms of bipolar disorder during his initial period of active duty in the Navy, from September 21, 1977, to September 21, 1981.  Although the nurse practitioner did not identify the specific in-service symptoms she believed to be prodromal of bipolar disorder, the service records refer to, among other things, mild depression (in May 1978), mild anxiety state (in June 1978), marginal job performance and psychological depression (in July 1978), and erratic performance and an attitude of persecution (in June 1980).  As such, her opinion appears to find support in the record.

The nurse practitioner's opinion also appears to be consistent with observations made by the July 2013 VA examiner to the effect that the incidence of bipolar disorder is higher in patients who were previously diagnosed with attention deficit hyperactivity disorder, as the Veteran has reported, and that bipolar disorder typically arises in later adolescence or young adulthood.  Significantly, the Veteran was 23 years old when depression was noted during service in May 1978.

Under the circumstances, the Board finds that the criteria for an award of service connection for an acquired psychiatric disorder (best characterized as bipolar disorder) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The claim is allowed.


ORDER

Service connection for bipolar disorder is granted.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


